TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00427-CV


Larry Robert Wiley, Appellant

v.

Pope Materials, Inc., Appellee




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 09-0935-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellee Pope Materials, Inc. has filed a notice with this Court that appellant
Larry Robert Wiley has filed a petition for chapter 13 bankruptcy (United States Bankruptcy Court,
W.D. Tex., Austin Division, Case Number 10-12324-cag).  Accordingly, this appeal is automatically
stayed.  See 11 U.S.C.A. § 362(a) (West 2004 & Supp. 2010).  Any party may file a motion to
reinstate upon the occurrence of an event that allows the case to proceed or if any party believes the
automatic stay does not apply to this appeal.  See Tex. R. App. P. 8.3(a).  Failure to notify this Court
of a lift in the automatic stay or termination of the bankruptcy case may result in the dismissal of the
cause for want of prosecution.  See Tex. R. App. P. 42.3(b).



						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Bankruptcy
Filed:   August 31, 2010